DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Claims 1-18 are currently pending and are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 04/17/2021, this present application is a continuation (CON) of 16/918,378 filed on 07/01/2020.  16/918,378 is a CON of 16/813,017 filed on 03/09/2020.  16/813,017 is a CON of 16/221,094 filed on 12/14/2018.  16/221,094 is a CON of 15/308,427 filed on 11/02/2016.  15/308,427 is a 371 of PCT/US2015/029224 filed on 05/05/2015.  PCT/US2015/029224 claims priority to provisional application 61/988,859 that was filed on 05/05/2014.  Therefore, this application has an effective filing date of 05/05/2014 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 08/24/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 forms.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Color photographs and color drawings (see Fig. 2) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for the claimed active method steps of ‘consuming’ because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  Claim 1 have two primary claims elements: 1) the combination of ursolic acid and resveratrol; and 2) the type of ‘nutritional supplement’.  However, the way in which these active method steps are written, it is not clear how these active method steps are limiting to the claimed method of using, the claimed combination, and/or the claimed type of ‘nutritional supplement’.  Specifically, applicants are claiming a mental process steps that cannot necessarily be understood to define the metes and bounds regarding the type of method of using such as a treatment methodology, a bioassay, or a diagnostic methodology; and/or the claimed primary elements.  The present specification does not define the term ‘consuming’, and there are no definition(s) by either the chemical art, the pharmaceutical art, or the nutraceutical art for term ‘consuming’.  The dictionary definition of the term ‘consuming’ are (i) (of a feeling) completely filling one’s mind and attention; absorbing (Oxford dictionary; see google search result); and (ii) deeply felt; ardent; or engrossing (Merriam Webster).  Thus, it is unclear as to the correlation between these active method steps of ‘consuming’ in regards to a method of using such as a treatment methodology, a bioassay, or a diagnostic methodology; and/or the claimed primary elements.  Accordingly, claim 1 and all its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 1, and all claims depending therefrom, are indefinite for the limitation of “increasing the AMPK activation in the human” because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  Claim 1 have two primary claims elements: 1) the combination of ursolic acid and resveratrol; and 2) the type of ‘nutritional supplement’.  However, it is not clear how this limitation is limiting to the claimed active method steps of ‘consuming’ and/or the claimed primary elements.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the claimed active method steps of ‘consuming’ and/or the claimed primary elements.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which of the claimed active method steps of ‘consuming’ and/or the claimed primary elements would produce this result.  While applicants’ specification exemplify that the combination of ursolic acid and resveratrol can activate the insulin and AMPK signaling pathways in skeletal muscle (Example 1), applicants’ specification does not reasonably describe which of the claimed active method steps of ‘consuming’ and/or the claimed primary elements meets the claimed criteria of this limitation.  Therefore, claim 1 and all its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim 1, and all claims depending therefrom, are indefinite for the limitations of (i) “wherein the nutritional supplement is consumed in addition to food in a normal diet” and (ii) “wherein the nutritional supplement is formulated to be consumed one or more times per day” (referred hereinafter as ‘consumed’ limitations) because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  Claim 1 have two primary claims elements: 1) the combination of ursolic acid and resveratrol; and 2) the type of ‘nutritional supplement’.  Although claim 1 recite the limitation ‘wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food’, the way in which the ‘consumed’ limitations are written, it is not clear how it limits to the claimed type of ‘nutritional supplement’ and/or the structural feature(s) of the ‘nutritional supplement’.  Applicants have used functional descriptive language to claim a result, however, one of ordinary skill in the art would not reasonably understand which of the claimed type of ‘nutritional supplement’ and/or the structural feature(s) of the ‘nutritional supplement’ would produce this result.
Applicants’ specification does not reasonably describe a ‘nutritional supplement’ form that meets this claimed criteria or provide clarity to this phrase such that one of ordinary skill in the art would understand which kinds of ‘nutritional supplement’ would produce this result.  Applicants generically state: (see para. [0051] on pg. 14)
In certain aspects the compounds are provided in a nutritional supplement formulation. A nutritional supplement formulation can be in any form, e.g., liquid, solid, gel, emulsion, powder, tablet, capsule, or gel cap ( e.g., soft or hard gel cap). A nutritional supplement formulation typically will include one or more compositions that have been purified, isolated, or extracted (e.g., from plants) or synthesized, which are combined to provide a benefit ( e.g., a health benefit in addition to a nutritional benefit) when used to supplement food in a diet.

Consequently, it is not clear from applicants’ specification if claimed type of ‘nutritional supplement’ would impart the claimed properties of the ‘consumed’ limitations to the claimed combination.  Thus, claim 1 and all its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation ‘wherein the nutritional supplement is formulated to be consumed one or more times per day’, and the claim also recites ‘wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food’ which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Accordingly, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 17 recites the “method of claim 9, wherein the food comprises a baked good, chocolate, caramel, cookie, or bar”.  Claim 9, for which claim 17 depends, recites the “method of claim 1, wherein the nutritional supplement comprises one or more of a filler or extender, a binder, a humectant, a disintegrating agent, solution retarder, absorption accelerator, wetting agent, an adsorbent, lubricant, or buffering agent”.  Claim 1, for which claim 9 depends, recites a “method of increasing AMP-activated kinase (AMPK) activation in a human, the method comprising: consuming an effective amount of the nutritional supplement to increase AMPK activation in the human, wherein the nutritional supplement is formulated to be consumed one or more times per day; continuing the consuming for multiple days; and increasing the AMPK activation in the human; wherein the nutritional supplement comprises ursolic acid and resveratrol in a ratio of ursolic acid to resveratrol of 3: 1 to 1:3, wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food, and wherein the nutritional supplement is consumed in addition to food in a normal diet”.  Therefore, claim 17 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 18 recites the “method of claim 1, wherein the food comprises a baked good, chocolate, caramel, cookie, or bar”.  Claim 1, for which claim 18 depends, a “method of increasing AMP-activated kinase (AMPK) activation in a human, the method comprising: consuming an effective amount of the nutritional supplement to increase AMPK activation in the human, wherein the nutritional supplement is formulated to be consumed one or more times per day; continuing the consuming for multiple days; and increasing the AMPK activation in the human; wherein the nutritional supplement comprises ursolic acid and resveratrol in a ratio of ursolic acid to resveratrol of 3: 1 to 1:3, wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food, and wherein the nutritional supplement is consumed in addition to food in a normal diet”.  Therefore, claim 18 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-19 of U.S. Patent No. 10,583,145 B2 (referred hereinafter as Slaga et al.).  First, the active method steps of ‘consuming’ of instant claim 1 is interpreted to be the active method steps of administration.  This interpretation is fully supported by the present specification (see Section IV on pages 14-17).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition used by the method of the instant claims 1-16 and the composition of claims 1-8 and 11-19 of Slaga et al. have similar structural features.

17/233,457
US 10,583,145 B2
1. A method of increasing AMP-activated kinase (AMPK) activation in a human, the method comprising: consuming an effective amount of the nutritional supplement to increase AMPK activation in the human, wherein the nutritional supplement is formulated to be consumed one or more times per day; continuing the consuming for multiple days; and increasing the AMPK activation in the human; wherein the nutritional supplement comprises ursolic acid and resveratrol in a ratio of ursolic acid to resveratrol of 3:1 to 1:3, wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food, and wherein the nutritional supplement is consumed in addition to food in a normal diet.
1. A composition comprising ursolic acid and resveratrol, wherein the ratio of ursolic acid to resveratrol is the range of
3:1 to 1:3.

2. The composition of claim 1, wherein the composition is a single dose composition.
2. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg of ursolic acid.
3. The composition of claim 2, wherein the single dose composition comprises to 600 mg of ursolic acid.
3. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid.
4. The composition of claim 2, wherein the single dose composition comprises 200 mg of ursolic acid.
4. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg resveratrol.
5. The composition of claim 2, wherein the single dose composition comprises 50 to 600 mg resveratrol.
5. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 600 mg of resveratrol.
6. The composition of claim 2, wherein the single dose composition comprises 600 mg of resveratrol.
6. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid and 600 mg of resveratrol.
7. The composition of claim 2, wherein the single dose composition comprises 200 mg of ursolic acid and 600 mg of resveratrol.
7. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 100 mg of ursolic acid and 200 mg of resveratrol.
8. The composition of claim 2, wherein the single dose composition comprises 100 mg of ursolic acid and 200 mg
of resveratrol.
8. The method of claim 1, wherein the nutritional supplement comprises one or more of a preserving, an emulsifying, or a dispersing agent.
11. The composition of claim 1, further comprising one or more of a preserving, an emulsifying, or a dispersing agent.
9. The method of claim 1, wherein the nutritional supplement comprises one or more of a filler or extender, a binder, a humectant, a disintegrating agent, solution retarder, absorption accelerator, wetting agent, an adsorbent, lubricant, or buffering agent.
12. The composition of claim 1, further comprising one or more of a filler or extender, a binder, a humectant a
disintegrating agent, solution retarder, absorption accelerator, wetting agent, an adsorbent, lubricant, or buffering agent.
10. The method of claim 9, wherein the filler is starch, lactose, sucrose, mannitol, or
silicic acid.
13. The composition of claim 12, wherein the filler is starch, lactose, sucrose, mannitol, or silicic acid.
11. The method of claim 9, wherein the binder is carboxymethylcellulose, alginates,
gelatin, polyvinylpyrrolidone, sucrose, or acacia.
14. The composition of claim 12, wherein the binder is carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidone,
sucrose, or acacia.
12. The method of claim 9, wherein the humectant is glycerol.
15. The composition of claim 12, wherein the humectant is glycerol.
13. The method of claim 9, wherein the disintegrating agent is agar-agar, calcium
carbonate, potato or tapioca starch, alginic acid, complex silicates, or sodium carbonate.
16. The composition of claim 12, wherein the disintegrating agent is agar-agar, calcium carbonate, potato or tapioca starch, alginic acid, complex silicates, or sodium carbonate.
14. The method of claim 9, wherein the solution retarder is paraffin.
17. The composition of claim 12, wherein the solution retarder is paraffin.
15. The method of claim 9 wherein the wetting agent is cetyl alcohol or glycerol
monostearate.
18. The composition of claim 12, wherein the wetting agent is cetyl alcohol or glycerol monostearate.
16. The method of claim 9, wherein the lubricant is talc, calcium stearate, magnesium stearate, solid polyethylene glycols, sodium lauryl sulfate, or mixtures thereof.
19. The composition of claim 12, wherein the lubricant is talc, calcium stearate, magnesium stearate, solid polyethylene glycols, sodium lauryl sulfate, or mixtures thereof.



While Slaga et al. do not explicitly claim the method of using as recited by instant claim 1, Slaga et al. exemplify using the claimed composition to activate the insulin and AMPK signaling pathways in skeletal muscle (see Example 1 on cols. 12-13).  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”
Accordingly, the examined claims would be obvious over the claims of U.S. Patent No. 10,583,145 B2.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,090,311 B2 (referred hereinafter as Slaga et al.).  First, the active method steps of ‘consuming’ of instant claim 1 is interpreted to be the active method steps of administration.  This interpretation is fully supported by the present specification (see Section IV on pages 14-17).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition used by the method of the instant claims 1-18 and the composition of claims 1-17 of Slaga et al. have similar structural features.

17/233,457
US 11,090,311 B2
1. A method of increasing AMP-activated kinase (AMPK) activation in a human, the method comprising: consuming an effective amount of the nutritional supplement to increase AMPK activation in the human, wherein the nutritional supplement is formulated to be consumed one or more times per day; continuing the consuming for multiple days; and increasing the AMPK activation in the human; wherein the nutritional supplement comprises ursolic acid and resveratrol in a ratio of ursolic acid to resveratrol of 3:1 to 1:3, wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food, and wherein the nutritional supplement is consumed in addition to food in a normal diet.
1. A nutritional supplement comprising:
ursolic acid and resveratrol in a ratio of ursolic acid to resveratrol of 3:1 to 1:3,
wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food, and wherein the nutritional supplement is in addition to food in a normal diet, and wherein the nutritional supplement is formulated to be consumed one or more times per day.
2. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg of ursolic acid.
2. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg of ursolic acid.
3. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid.
3. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid.
4. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg resveratrol.
4. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg resveratrol.
5. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 600 mg of resveratrol.
5. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 600 mg of resveratrol.
6. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid and 600 mg of resveratrol.
6. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid and 600 mg of resveratrol.
7. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 100 mg of ursolic acid and 200 mg of resveratrol.
7. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 100 mg of ursolic acid and 200 mg of resveratrol.
8. The method of claim 1, wherein the nutritional supplement comprises one or more of a preserving, an emulsifying, or a dispersing agent.
8. The nutritional supplement of claim 1, wherein the nutritional supplement comprises one or more of a preserving,
an emulsifying, or a dispersing agent.
9. The method of claim 1, wherein the nutritional supplement comprises one or more of a filler or extender, a binder, a humectant, a disintegrating agent, solution retarder, absorption accelerator, wetting agent, an adsorbent, lubricant, or buffering agent.
9. The nutritional supplement of claim 1, wherein the nutritional supplement comprises one or more of a filler or
extender, a binder, a humectant, a disintegrating agent, solution retarder, absorption accelerator, wetting agent, an
adsorbent, lubricant, or buffering agent.
10. The method of claim 9, wherein the filler is starch, lactose, sucrose, mannitol, or silicic acid.
10. The nutritional supplement of claim 9, wherein the filler is starch, lactose, sucrose, mannitol, or silicic acid.
11. The method of claim 9, wherein the binder is carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidone, sucrose, or acacia.
11. The nutritional supplement of claim 9, wherein the binder is carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidone, sucrose, or acacia.
12. The method of claim 9, wherein the humectant is glycerol.
12. The nutritional supplement of claim 9, wherein the humectant is glycerol.
13. The method of claim 9, wherein the disintegrating agent is agar-agar, calcium
carbonate, potato or tapioca starch, alginic acid, complex silicates, or sodium carbonate.
13. The nutritional supplement of claim 9, wherein the disintegrating agent is agar-agar, calcium carbonate, potato or tapioca starch, alginic acid, complex silicates, or sodium carbonate.
14. The method of claim 9, wherein the solution retarder is paraffin.
14. The nutritional supplement of claim 9, wherein the solution retarder is paraffin.
15. The method of claim 9 wherein the wetting agent is cetyl alcohol or glycerol monostearate.
15. The nutritional supplement of claim 9 wherein the wetting agent is cetyl alcohol or glycerol monostearate.
16. The method of claim 9, wherein the lubricant is talc, calcium stearate, magnesium stearate, solid polyethylene glycols, sodium lauryl sulfate, or mixtures thereof.
16. The nutritional supplement of claim 9, wherein the lubricant is talc, calcium stearate, magnesium stearate, solid
polyethylene glycols, sodium lauryl sulfate, or mixtures thereof.
17. The method of claim 9, wherein the food comprises a baked good, chocolate, caramel,
cookie, or bar.
17. The nutritional supplement of claim 1, wherein the food comprises a baked good, chocolate, caramel, cookie, or bar.
18. The method of claim 1, wherein the food comprises a baked good, chocolate, caramel,
cookie, or bar.



While Slaga et al. do not explicitly claim the method of using as recited by instant claim 1, Slaga et al. exemplify using the claimed composition to activate the insulin and AMPK signaling pathways in skeletal muscle (see Example 1 on cols. 12-13).  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 11,090,311 B2.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,166,962 B2 (referred hereinafter as Slaga et al.).  First, the active method steps of ‘consuming’ of instant claim 1 is interpreted to be the active method steps of administration.  This interpretation is fully supported by the present specification (see Section IV on pages 14-17).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-18 and the method of claims 1-17 of Slaga et al. have similar method step and uses a composition with similar structural features.

17/233,457
US 11,166,962 B2
1. A method of increasing AMP-activated kinase (AMPK) activation in a human, the method comprising: consuming an effective amount of the nutritional supplement to increase AMPK activation in the human, wherein the nutritional supplement is formulated to be consumed one or more times per day; continuing the consuming for multiple days; and increasing the AMPK activation in the human; wherein the nutritional supplement comprises ursolic acid and resveratrol in a ratio of ursolic acid to resveratrol of 3:1 to 1:3, wherein the nutritional supplement is formulated for oral consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food, and wherein the nutritional supplement is consumed in addition to food in a normal diet.
1. A method of increasing cellular glucose uptake in a human, the method comprising:
administering an effective amount of a nutritional supplement to increase cellular glucose uptake in the human, wherein the effective amount of the nutritional supplement comprises a ratio of ursolic acid to resveratrol of about 3:1 to 1:3, wherein the nutritional supplement is formulated for oral
consumption as a tablet, a capsule, a concentrate, a powder, a drink, or a food,
wherein the nutritional supplement is in addition to food in a normal diet, and
wherein the nutritional supplement is formulated to be consumed one or more times per day; continuing the administering for multiple days; and increasing the cellular glucose uptake in the human.
2. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg of ursolic acid.
2. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg of ursolic acid.
3. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid.
3. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid.
4. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg resveratrol.
4. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 50 to 600 mg resveratrol.
5. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 600 mg of resveratrol.
5. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 600 mg of resveratrol.
6. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid and 600 mg of resveratrol.
6. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 200 mg of ursolic acid and 600 mg of resveratrol.
7. The method of claim 1, wherein the effective amount of the nutritional supplement comprises 100 mg of ursolic acid and 200 mg of resveratrol.
7. The nutritional supplement of claim 1, wherein the effective amount of the nutritional supplement comprises 100 mg of ursolic acid and 200 mg of resveratrol.
8. The method of claim 1, wherein the nutritional supplement comprises one or more of a preserving, an emulsifying, or a dispersing agent.
8. The nutritional supplement of claim 1, wherein the nutritional supplement comprises one or more of a preserving,
an emulsifying, or a dispersing agent.
9. The method of claim 1, wherein the nutritional supplement comprises one or more of a filler or extender, a binder, a humectant, a disintegrating agent, solution retarder, absorption accelerator, wetting agent, an adsorbent, lubricant, or buffering agent.
9. The nutritional supplement of claim 1, wherein the nutritional supplement comprises one or more of a filler or
extender, a binder, a humectant, a disintegrating agent, solution retarder, absorption accelerator, wetting agent, an
adsorbent, lubricant, or buffering agent.
10. The method of claim 9, wherein the filler is starch, lactose, sucrose, mannitol, or silicic acid.
10. The nutritional supplement of claim 9, wherein the filler is starch, lactose, sucrose, mannitol, or silicic acid.
11. The method of claim 9, wherein the binder is carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidone, sucrose, or acacia.
11. The nutritional supplement of claim 9, wherein the binder is carboxymethylcellulose, alginates, gelatin, polyvinylpyrrolidone, sucrose, or acacia.
12. The method of claim 9, wherein the humectant is glycerol.
12. The nutritional supplement of claim 9, wherein the humectant is glycerol.
13. The method of claim 9, wherein the disintegrating agent is agar-agar, calcium
carbonate, potato or tapioca starch, alginic acid, complex silicates, or sodium carbonate.
13. The nutritional supplement of claim 9, wherein the disintegrating agent is agar-agar, calcium carbonate, potato or tapioca starch, alginic acid, complex silicates, or sodium carbonate.
14. The method of claim 9, wherein the solution retarder is paraffin.
14. The nutritional supplement of claim 9, wherein the solution retarder is paraffin.
15. The method of claim 9 wherein the wetting agent is cetyl alcohol or glycerol monostearate.
15. The nutritional supplement of claim 9 wherein the wetting agent is cetyl alcohol or glycerol monostearate.
16. The method of claim 9, wherein the lubricant is talc, calcium stearate, magnesium stearate, solid polyethylene glycols, sodium lauryl sulfate, or mixtures thereof.
16. The nutritional supplement of claim 9, wherein the lubricant is talc, calcium stearate, magnesium stearate, solid
polyethylene glycols, sodium lauryl sulfate, or mixtures thereof.
17. The method of claim 9, wherein the food comprises a baked good, chocolate, caramel,
cookie, or bar.
17. The nutritional supplement of claim 1, wherein the food comprises a baked good, chocolate, caramel, cookie, or bar.
18. The method of claim 1, wherein the food comprises a baked good, chocolate, caramel,
cookie, or bar.



While Slaga et al. do not explicitly claim the limitation of “increasing the AMPK activation in the human”, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Slaga et al.  As recognized by MPEP § 2112.02(II),
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,166,962 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020